—Judgment, Supreme Court, New York County (Jeffrey Atlas, J.), rendered April 30, 1998, convicting defendant, after a jury trial, of burglary in the third degree, criminal possession of stolen property in the third degree and possession of burglar’s tools, and sentencing him, as a second felony offender, to consecutive terms of 3V2 to 7 years and 2 to 4 years, concurrent with a term of 1 year, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. The chain of circumstantial evidence linking defendant to the crime provided overwhelming proof of his guilt. The People properly proved that the market value of the stolen merchandise exceeded the statutory threshold of $3,000 through the testimony of the store manager that the merchandise was offered for sale in his store for a total price of $8,600 (People v Irrizari, 5 NY2d 142; see also, People v Mims, 178 AD2d 178).
Defendant’s suppression motion was properly denied. Defendant’s claim that his statement was not preceded by Miranda warnings is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that the record establishes that proper warnings preceded the statement at issue.
The court’s Sandoval ruling balanced the appropriate factors and was a proper exercise of discretion (see, People v Walker, 83 NY2d 455, 458-459; People v Mattiace, 77 NY2d 269, *674275-276; People v Pavao, 59 NY2d 282, 292). Defendant’s theft-related convictions were highly relevant to credibility.
The court properly imposed consecutive sentences for the burglary and possession of stolen property counts, since these offenses had different elements and were committed through separate, successive acts within the criminal venture (People v Day, 73 NY2d 208; People v Hall, 198 AD2d 716). We perceive no abuse of sentencing discretion. Concur — Sullivan, P. J., Williams, Ellerin, Wallach and Friedman, JJ.